United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                October 21, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-20011
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MARCO ANTONIO CRUZ-PEREZ,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 4:03-CR-171-1
                         --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

         Marco Antonio Cruz-Perez appeals from his conviction of

illegal reentry following deportation after conviction of an

aggravated felony.     He contends that the district court erred by

denying his motion for suppression of evidence and dismissal of

his indictment because his previous removal proceeding violated

the Due Process Clause due to the immigration judge’s failure to

inform him of the possibility of discretionary relief from

deportation; that the district court erred by treating his two


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20011
                                -2-

state-court robbery convictions separately when calculating his

criminal history score; and that 8 U.S.C. § 1326(b) is facially

unconstitutional.

     Cruz-Perez’s argument that his previous removal order

violated the Due Process Clause is foreclosed.    United States v.

Lopez-Ortiz, 313 F.3d 225, 230-31 (5th Cir. 2002), cert. denied,

537 U.S. 1135 (2003).   The district court’s finding that Cruz-

Perez’s February 1995 robberies were not informally consolidated

and were unrelated was not clearly erroneous.    See Buford v.

United States, 532 U.S. 59, 64-66 (2001).   Cruz-Perez’s robberies

were factually distinct, and they were neither formally nor

informally consolidated in any manner recognized by this court.

See United States v. Huskey, 137 F.3d 283, 288 (5th Cir. 1998);

United States v. Fitzhugh, 984 F.2d 143, 147 n.18 (5th Cir.

1993).   Finally, Cruz-Perez’s argument regarding the

constitutionality of 8 U.S.C. § 1326(b) is foreclosed.    United

States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).

     AFFIRMED.